EXHIBIT 10.14(b)



SECOND AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. SUPPLEMENTAL RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)


WHEREAS, pursuant to Section 7.1 of the Minerals Technologies Inc. Supplemental
Retirement Plan (As Amended and Restated Effective December 31, 2008) (the
“Plan”), Minerals Technologies Inc. (the “Company”) reserves the right to amend
the Plan by action of its Board of Directors or its delegate; and


WHEREAS, the Company desires to amend the Plan to permit a Participant to elect
to receive distribution of his benefit under this Plan in the form of a 5-year
or 10-year term certain-only annuity, and now wishes to do so by the following
amendment.


 NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
hereof:



1.
Article IV of the Plan is hereby amended by deleting it in its entirety and
replacing it with the following:



“ARTICLE IV
COMMENCEMENT AND FORM OF BENEFIT PAYMENT



4.1
Distribution of Benefits.  In the case of a Career Earnings Participant,
benefits under this Plan shall be paid in a single lump sum upon the later of
(i) the Participant’s separation from service with the Company and all
Affiliates or (ii) the Participant reaching age 55.  Such lump sum shall be the
actuarial equivalent of the annuity determined under Article III, determined
applying the interest rate and mortality table then applicable under the
Retirement Plan for purposes of determining a lump-sum cash-out with respect to
a Participant’s benefit under the Career Earnings Formula.  In the case of a
Cash Balance Participant, benefits under this Plan shall be paid in a single
lump-sum payment upon the Participant’s separation from service with the Company
and its Affiliates.  Such lump sum shall be equal to the amount determined under
Article III.



Notwithstanding anything in the foregoing to the contrary, a Participant may
elect to receive his/her benefits under the Plan in the form of a 5-year or
10-year term certain-only annuity, rather than a lump sum payment, in accordance
with the procedures and timing set forth in Section 4.5.


To the extent a Participant elects to receive his Career Earnings benefit in the
form of a 5-year or 10-year term certain-only annuity, such annuity form of
payment shall be the actuarial equivalent of the annuity determined under
Article III, further determined by applying the interest rate and mortality
table then applicable under the Retirement Plan for purposes of determining the
Participant’s benefit payable in an optional annuity form under the Career
Earnings Formula.


Furthermore, to the extent a Participant elects to receive his Cash Balance
benefit in the form of a 5-year or 10-year term certain-only annuity, such
annuity form of payment shall be determined by applying to the amount determined
under Article III above, a factor determined (A) by applying the interest rate
and mortality table then applicable under the Retirement Plan for purposes of
determining the actuarial equivalent of the Cash Balance benefit payable in the
form of a single life annuity, and (B) by further applying the interest rate and
mortality table then applicable under the Retirement Plan for purposes of
determining an optional annuity form of the Participant’s Cash Balance benefit
under the Plan.


If a Participant does not make an affirmative election to receive his Career
Earnings benefit and/or his Cash Balance benefit in the form of a 5-year or
10-year term certain-only annuity, the Participant shall be deemed to have
elected to receive his benefit in a single lump sum as set forth in the first
paragraph of this Section 4.1.


If a Participant dies before the payment provided for in this Section 4.1
commences, such payment shall be forfeited, and shall not be made.  If a
Participant dies after a 5-year or 10-year term certain-only annuity has
commenced and before payments are completed, the remaining payments shall be
made to the Participant’s Beneficiary at the same time such payments would
otherwise have been made.



4.2  Specified Employees.  Notwithstanding anything in this Plan to the
contrary, in the case of a Participant who is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder,
payment of benefits under the Plan on account of separation from service shall
be made in a lump sum (or such other form as previously elected by the
Participant), upon the six-month anniversary of the Participant’s separation
from service.  To the extent a Participant will receive a lump sum payment, such
lump sum shall be adjusted to an amount be equal to the amount determined under
Section 4.1 upon the Participant’s separation from service plus interest at the
26-week Treasury Bill rate for the six-month period.  The Company may create a
grantor trust to pay certain of its obligations hereunder (a so-called “rabbi
trust”), the assets of which shall be, for all purposes, the assets of the
Company.  In the event the trustee of such trust is unable or unwilling to make
payments directly to Participants and such trustee remits payments to the
Company for delivery to Participants, the Company shall promptly remit such
amount, less applicable incomes and other taxes required to be withheld, to the
Participant.  “Specified employees” shall be determined in accordance with the
methodology established by the Board of Directors of the Company or its
delegate.

4.3
Additional Benefits Following Disability.  If a Participant is Disabled at the
time of his separation from service, the Participant shall receive the following
benefits in addition to those described in Article III and Section 4.1.



In the case of a Career Earnings Participant, if (i) the Participant is Disabled
at the time of his separation from service with the Company and its Affiliates,
(ii) the Participant continues to be Disabled after age 55 or the Participant
separated from service after age 55, and (iii) the Participant did not commence
benefits under the Retirement Plan upon separation from service, or if later,
upon reaching age 55, then, at the later of age 65 or the five year anniversary
of the Participant’s separation from service, the Participant shall receive a
lump sum payment, unless the Participant previously elected to receive payment
of the benefit under Section 4.1 in the form of a 5-year or 10-year term
certain-only annuity, in which case payment under this Section 4.3 shall also be
in the form of a 5-year or 10-year term certain-only annuity, as previously
elected by the Participant (“Career Earnings Disability Annuity Payment”).  Any
such lump sum payment shall be the actuarial equivalent of the annuity
determined in the following sentence, calculated applying the interest rate and
mortality table applicable under the Retirement Plan for purposes of determining
a lump-sum cash-out with respect to a Participant’s benefit under the Career
Earnings Formula; any Career Earnings Disability Annuity payment, however, shall
be the actuarial equivalent of the annuity determined in the following sentence,
calculated by applying the interest rate and mortality table then applicable
under the Retirement Plan for purposes of determining the Participant’s benefit
payable in an optional annuity form under the Career Earnings Formula.  The
annuity shall be equal to the difference, if any, between (i) the amount that
would be paid under the Retirement Plan as of the payment date specified in this
Section 4.3, (A) determined without regard for the limitation on compensation
taken into account and/or pension benefits under the Retirement Plan by reason
of Sections 401(a)(17) or 415 of the Code and (b) taking into account, in the
year of deferral, any income deferred by the Participant pursuant to the
Minerals Technologies Inc. Supplemental Savings Plan in calculating the
Participant’s Earnings under the Retirement Plan, minus the amount that would be
paid under the Retirement Plan as of the payment date specified in this Section
4.3, and (ii) the single life annuity that was determined under this Plan as of
the payment date specified in Section 4.1, actuarially adjusted for commencement
as of the payment date specified in this Section 4.3 in a manner consistent with
the provisions of the Retirement Plan.


In the case of a Cash Balance Participant, if a Participant is Disabled at the
time of his separation from service with the Company and its Affiliates, then,
upon the five-year anniversary of the Participant’s separation from service
(i.e., the date the Participant’s disability leave began), the Participant shall
receive a lump sum payment (unless the Participant previously elected to receive
payment of the benefit under Section 4.1 in the form of a 5-year or 10-year term
certain-only annuity, in which case payment under this Section 4.3 shall also be
in the form of a 5-year or 10-year term certain-only annuity, as previously
elected by the Participant (“Cash Balance Disability Annuity Payment”)).  Any
such lump sum payment shall be equal to the difference, if any, between (i) the
amount of the Participant’s Cash Balance Account payable under the Retirement
Plan as of the payment date specified in this Section 4.3 that is attributable
to Annual Pay Credits occurring after the Participant’s separation from service
(A) determined without regard for the limitation on compensation taken into
account and/or pension benefits under the Retirement Plan by reason of Sections
401(a)(17) or 415 of the Code and (B) taking into account, in the year of
deferral, any income deferred by the Participant pursuant to the Minerals
Technologies Inc. Supplemental Savings Plan in calculating the Participant’s
Earnings under the Retirement Plan and (ii) the amount of the Participant’s Cash
Balance Account payable under the Retirement Plan as of the payment date
specified in this Section 4.3 that is attributable to Annual Pay Credits
occurring after the Participant’s separation from service.


However, if the benefit is payable as a Cash Balance Disability Annuity Payment,
such annuity form of payment shall be determined by applying to the amount
determined in the immediately preceding paragraph, a factor determined (A) by
first applying the interest rate and mortality table then applicable under the
Retirement Plan for purposes of determining the actuarial equivalent of the Cash
Balance benefit payable in the form of a single life annuity, and (B) by further
applying the interest rate and mortality table then applicable under the
Retirement Plan for purposes of determining an optional annuity form of the
Participant’s Cash Balance benefit under the Plan.


If a Participant dies before the payment provided for in this Section 4.3
commences, such payment shall be forfeited, and shall not be made.  If a
Participant dies after a Career Earnings Disability Annuity Payment or Cash
Balance Disability Annuity Payment has commenced and before payments are
completed, the remaining payments shall be made to the Participant’s Beneficiary
at the same time such payments would otherwise have been made.



4.4
Distribution of Benefits Due to Death.  If a Career Earnings Participant dies
before a benefit is paid under Section 4.1, the Participant’s Beneficiary shall
receive, upon the Participant’s death, an amount equal to the difference between
(i) the amount of the single life annuity pension benefit that would have been
payable to a surviving spouse the same age as the Participant (whether or not
the Participant actually has a surviving spouse) under the Retirement Plan upon
the Participant’s death (A) determined without regard to the limitation on
compensation taken into account and/or pension benefits under the Retirement
Plan by reason of Sections 401(a)(17) or 415 of the Code and (B) taking into
account, in the year of deferral, any income deferred by the Participant
pursuant to the Minerals Technologies Inc. Supplemental Savings Plan, and (ii)
the amount of the single life annuity pension benefit payable to a surviving
spouse the same age as the Participant (whether or not the Participant actually
has such a surviving spouse) under the Retirement Plan upon the Participant’s
death.  Such amount shall be paid in a single lump-sum payment, unless the
Participant elects, in accordance with the procedures and timing set forth in
Section 4.5, that payment of any benefit under this Section 4.4 should be made
in the form of a 5-year or 10-year term certain-only annuity (“Career Earnings
Death Benefit Annuity Payment”).  Any such single lump-sum payment shall be the
actuarial equivalent of the annuity determined under the preceding sentences,
calculated applying the interest rate and mortality table applicable under the
Retirement Plan for purposes of determining a lump-sum cash-out with respect to
a Participant’s benefit under the Career Earnings Formula.



To the extent that a Career Earnings Participant elected to receive distribution
under this Section 4.4 in the form of a Career Earnings Death Benefit Annuity
Payment, such amount shall be the actuarial equivalent of the annuity determined
in the preceding paragraph, further determined by applying the interest rate and
mortality table then applicable under the Retirement Plan for purposes of
determining the Participant’s benefit payable in an optional annuity form under
the Career Earnings Formula.


If a Cash Balance Participant dies before a benefit is paid under Section 4.1,
the Participant’s Beneficiary shall receive, upon the Participant’s death, an
amount equal to the difference between (i) the amount of the Participant’s Cash
Balance Account payable under the Retirement Plan upon the Participant’s death
and (ii) the amount of the Participant’s Cash Balance Account that would have
been payable to the Participant under the Retirement Plan upon the Participant’s
death (A) determined without regard to the limitation on compensation taken into
account and/or pension benefits under the Retirement Plan by reason of Sections
401(a)(17) or 415 of the Code and (B) taking into account, in the year of
deferral, any income deferred by the Participant pursuant to the Mineral
Technologies Inc. Supplemental Savings Plan in calculating the Participant’s
Earnings under the Retirement Plan.  Such amount shall be paid in a single
lump-sum payment, unless the Participant elects unless the Participant elects,
in accordance with the procedures and timing set forth in Section 4.5, that
payment of any benefit under this Section 4.4 should be made in the form of a
5-year or 10-year term certain-only annuity (“Death Benefit Cash Balance Annuity
Payment”).


To the extent a Participant elected to receive a benefit under this Section 4.4
in the form of a Death Benefit Cash Balance Annuity Payment, such annuity form
of payment shall be determined by applying to the amount determined in the
immediately preceding paragraph, a factor determined (A) by applying the
interest rate and mortality table then applicable under the Retirement Plan for
purposes of determining the actuarial equivalent of the Cash Balance benefit
payable in the form of a single life annuity, and (B) by further applying the
interest rate and mortality table then applicable under the Retirement Plan for
purposes of determining an optional annuity form of the Participant’s Cash
Balance benefit under the Plan.


If a Beneficiary dies after a Death Benefit Career Earnings Annuity Payment or
Death Benefit Cash Balance Annuity Payment has commenced and before payments are
completed, the remaining payments shall be made to the Beneficiary’s designated
beneficiary, if any, or estate at the same time such payments would otherwise
have been made.



4.5
Election Procedures and Timing.  Pursuant to Section 4.1 and/or Section 4.4, a
Career Earnings Participant or a Cash Balance Participant may make an election
for payment in the form of a 5-year or 10-year term certain-only annuity.  Any
such election must be made in the form and manner specified by the
Administrative Committee or its delegate.  Only one such election is permitted
for each Participant in the Plan with respect to the benefit payable under
Section 4.1, and only one such election is permitted for each Participant in the
Plan with respect to the benefit payable under Section 4.4.  Any such election
will not be effective until 12 months after the date on which the election is
made and must be made at least 12 months before any specified date upon which
payments are otherwise scheduled to be made.  Following such election, payment
under Sections 4.1 and 4.3 will be deferred by five years from the date on which
payment would otherwise have been made.  For the avoidance of doubt, payment
will not be deferred by five years in the case of payment upon death pursuant to
Section 4.4.  For example, if a Career Earnings Participant elects a 5-year term
certain-only annuity and subsequently separates from service at age 60, payment
will commence to be made upon the five year anniversary of separation from
service.”



2. Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.




[signature page follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on the 20th day of December, 2019.




MINERALS TECHNOLOGIES INC.


By:  /s/ Thomas J. Meek
Thomas J. Meek
Senior Vice President and General Counsel



